Case 2:20-cv-00590-JRS-MJD Document 1 Filed 10/29/20 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 DUSTIN W. ZEIGLER and                                )
 ROSE ANNA L. ZEIGLER                                 )     1:20-cv-2813
                                                      )
                                                      )
      Plaintiffs,                                     )
                                                      )
CAUSE
vs.    NO. ________________                           )
CSUSE                                                 )    CAUSE NO. 84D06-2008-PL-004348
FIRST AMERICAN TITLE INSURANCE                        )    in the Vigo Superior Court
COMPANY                                               )
                                                      )
                                                      )
      Defendant.                                      )

                            DEFENDANT’S NOTICE OF REMOVAL

                  Pursuant to 28 U.S.C. § 1441 and § 1446, Defendant, First American Title

Insurance Company (“FATIC”), hereby gives notice of the removal of this action to the United

States District Court for the Southern District of Indiana, Terre Haute Division, and in support of

the Notice of Removal states as follows:

                                        I. BACKGROUND

        1.        On August 27, 2020, the Plaintiffs, Dustin W. Zeigler and Rose Anna L. Zeigler

(“Plaintiffs”) commenced an action against FATIC in the Vigo Superior Court, captioned Dustin

W. Zeigler and Rose Anna L. Zeigler v. First American Title Insurance Company (the “State Court

Action).

        2.        The Complaint was first served on FATIC by certified mail on September 30, 2020.

A copy of the Complaint, Summons, and Appearances is attached to this Notice of Removal as

Exhibit A.




                                                  1
US.129872430.01
Case 2:20-cv-00590-JRS-MJD Document 1 Filed 10/29/20 Page 2 of 4 PageID #: 2




        3.        Other than those listed above, to FATIC’s knowledge, there are no other pleadings,

documents, or orders that have been filed or served in the State Court Action as of the date of the

filing of this removal.

        4.        As shown below, the Court has diversity jurisdiction over this suit, and all

conditions necessary to remove the action to this Court have been satisfied.

                          II. REMOVAL IS PROPER BECAUSE THIS
                            COURT HAS DIVERSITY JURISDICTION

        5.        This action is being removed pursuant to 28 U.S.C. § 1441(b), which allows

removal based on diversity of citizenship.

        6.        28 U.S.C. 1332(a) provides that diversity of citizenship exists where the amount in

controversy exceeds $75,000, exclusive of interest and costs, and is between “citizens of different

States and in which citizens or subjects of a foreign state are additional parties.”

        7.        Plaintiffs are, and were at the time the lawsuit was filed, natural persons and

residents of Vigo County, Indiana. See Exhibit A, at ¶ 1. In determining diversity jurisdiction, the

state where someone establishes his domicile serves a dual function as his state of citizenship.

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (evidence of a person’s

place of residence is prima facie proof of his state of domicile, which presumptively continues

unless rebutted with sufficient evidence of change). Thus, for purposes of diversity of citizenship,

Plaintiffs are Indiana citizens.

        8.        FATIC is a corporation incorporated under the laws of the state of Nebraska.

FATIC has its principal place of business in California. (See Wachovia Bank, N.A. v. Schmidt, 546

U.S. 303, 307 (2006)).

        9.        Accordingly, diversity jurisdiction exists because the case is between “citizens of

different States.” (28 U.S.C. § 1332(a)).

                                                   2
US.129872430.01
Case 2:20-cv-00590-JRS-MJD Document 1 Filed 10/29/20 Page 3 of 4 PageID #: 3




        10.       Plaintiffs allege that, as a result of the FATIC’s conduct, Plaintiffs do not have

marketable title to their land. See Exhibit A, at ¶ 24. Specifically, Plaintiffs are seeking a judgment

of “$237,000.00.” Id. at p. 4, Prayer for Relief.

        11.       These allegations in Plaintiffs’ pleading demonstrate that the amount in controversy

is greater than $75,000, exclusive of interests and court costs. (28 U.S.C. § 1332(a)).

                                    III. REMOVAL IS TIMELY

        12.       Pursuant to 28 U.S.C. § 1446(b), a notice of removal must be filed “within 30 days

after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based.”

        13.       Here, removal is timely because FATIC was served on September 30, 2020, and

this notice of removal is being filed within 30 days of service.

                  IV. VENUE AND OTHER REQUIREMENTS ARE SATISFIED

        14.       The United States District Court for the Southern District of Indiana, Terre Haute

Division, is the District Court and Division embracing Vigo County, Indiana, where the State

Action is currently pending. See 28 U.S.C. § 94(b)(1).

        15.       Pursuant to 28 U.S.C. § 1446(d), FATIC is filing a written notice of this removal

(attached as Exhibit B) with the Clerk of the Superior Court of Vigo County, Indiana, which, along

with this notice, is being served upon Plaintiff’s counsel as required by 28 U.S.C. § 1446(d).

        16.       FATIC expressly reserves its right to raise all defenses and objections to Plaintiffs’

claims after the action is removed to the above Court.

        WHEREFORE, FATIC hereby removes the matter entitled Dustin W. Zeigler and Rose

Anna L. Zeigler v. First American Title Insurance Company, Cause No. 84D06-2008-PL-004348,

from the Vigo Superior Court to the Southern District of Indiana, Terre Haute Division.



                                                    3
US.129872430.01
Case 2:20-cv-00590-JRS-MJD Document 1 Filed 10/29/20 Page 4 of 4 PageID #: 4




Dated: October 29, 2020                         Respectfully submitted,


                                                FAEGRE DRINKER BIDDLE & REATH, LLP

                                                 /s/ Mark A. Voigtmann
                                                Mark A. Voigtmann (15870-49)
                                                Janeia L. Brounson (35171-49)
                                                300 North Meridian Street, Suite 2500
                                                Indianapolis, Indiana 46204
                                                Telephone:           (317) 237-0300
                                                Facsimile:           (317) 237-1000
                                                mark.voigtmann@faegredrinker.com
                                                janeia.brounson@faegredrinker.com

                                                Attorneys for Defendant, First American Title
                                                Insurance Company



                                   CERTIFICATE OF SERVICE

                  I hereby certify that on this 29th day of October 2020, a copy of the foregoing has

been served was served via First Class United States Mail, postage prepaid, upon the following:

                                 Jeffrey A. Lewellyn
                                 Wilkinson, Goeller, Modesitt, Wilkinson & Drummy
                                 333 Ohio Street
                                 Terre Haute, IN 47807



                                                       /s/ Mark A. Voigtmann




                                                   4
US.129872430.01
